DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Bucklin on 2 June 2022.

The application has been amended as follows: 

To Claim 1, for the purposes of clarity of the amendment, the entire text of claim 1 has been deleted and replaced with the following text:
	--1. A composition for glass comprising, based on the total number of moles of the components, on an oxide basis, 68-73 mol% SiO2, 11.5-15 mol% Al2O3, 2-6 mol% MgO, 2.5-7.5 mol% CaO, 0-3 mol% SrO, 2-7 mol% BaO, 0-4 mol% ZnO, and 0.05-1.5 mol% TiO2;
	Wherein based on the total number of moles of the components, the contents of the components calculated in mole percent in the composition meet I>0, wherein the I value is calculated with the following formula:
	I=[SiO2-P1×Al2O3-P2×BaO-P3×(MgO+ZnO)-P4×(CaO+SrO)-P5×TiO2]×100, wherein P1=4, P2=-2, P3=3.5, P4=3, and P5=-25,
	SiO2, Al2O3, MgO, CaO, SrO, BaO, ZnO, and TiO2 represent the mole percent of the corresponding component in the overall composition respectively.--

In claim 9, line 3 the phrase “2.67g/cm3 ” has been deleted and the phrase –2.67g/cm3 -- has been inserted in its place. Additionally, in claim 9, line 4, the phrase “29GPa/(g/cm3)” has been deleted and the phrase --29GPa/(g/cm3)-- has been inserted in its place.

In claim 15, line 1, the phrase “applythe” has been deleted and the phrase --apply the—has been inserted in its place.

In claim 18, the phrase “0.7<Al2O3/R’O<0.8” has been deleted and the phrase     --0.7<Al2O3/R’O<0.8-- has been inserted in its place.

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The prior art fail to disclose or suggest with sufficient specificity a composition for a glass comprising the recited required amounts of SiO2, Al2O3, MgO, CaO, BaO, and TiO2 and optional components SrO and ZnO, in terms of mole percentages, wherein the compositional components further meet the relationship in the instant claims defined as formula “I”.
	The closest prior art is deemed to be CN 105452182 A by Miwa et al. Miwa et al. 
disclose a similar glass composition but does not teach the glass comprises the recited
amounts of the components with sufficient specificity while further meeting the relation of I>0, where I is defined in the instant claims.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
3 June 2022